Title: To James Madison from William Pinkney, 6 September 1808
From: Pinkney, William
To: Madison, James



Sir,
London Septr. 6th. 1808.

I have an opportunity by Mr. Bethune, who leaves Town Tomorrow, for Falmouth, to embark for the United States in the British Packet; and I cannot omit to take Advantage of it, although I have still nothing conclusive to communicate.
The Hope arrived off Falmouth, and landed Mr. Atwater, on the 16th. of last Month; she immediately proceeded on her Voyage to France with a fair Wind.  Mr. Atwater arrived in London on the 20th. in the Evening, and delivered your Letter of the 18th. of July.
My public Letter, of the 4th. of August, will have apprized you of the Footing, on which my different Interviews with Mr. Canning left the Subject of the British Orders in Council; and my private Letter, of the 2d. of that Month, will have made you acquainted with my Intention to present, in an Official Note, what I had ineffectually suggested in Conference.
To such a Course there could not, even in the first Instance, have been any other Objection than that it was calculated to lead to Discussion rather than to Ajustment but, whatever might be its Tendency, it is certain, that I could have no Inducement to resort to it until it was indicated by Mr. Canning as indispensable, nor any Motive to decline it afterwards.
At our last Interview, and not before, it was unexpectedly found, that it was in that Mode only that I could obtain a Knowledge of the Light in which this Government thought fit to view the Overture I had been directed to make to it; and I determined, in Consequence, to lay before it in Writing the Intentions of the President, with the same Frankness which had characterized my verbal Communications.
I have now the Honour to transmit a Copy of the Note, which, in Conformity with that Determination, I delivered in Person to Mr. Canning on the 26th. of last Month, a few Days after its Date.  To this Note no Answer has yet been returned; but it is to be presumed that it will not be much longer withheld.
You will perceive that some Time had elapsed, after I had sent off my dispatches by the St. Michael (the 8th. of August) before my Note was presented. The Truth is, that I had employed a Part of that Time in framing a Note of great Length, which, when nearly Completed, I thought it prudent to abandon, in favour of one that held out fewer Invitations to unprofitable Discussions, which,  although I would not shun them if pressed upon me, I did not suppose it proper that I should seek.
I believed, too, that a little Delay on my Part would be far from being disadvantageous.  There would still be sufficient Time for obtaining a final Answer to my proposal, in Season for the Meeting of Congress; and, as the Temper of the Government, so far as it had been tried had not appeared to be favourable to my Purpose, I believed that I should act in the Spirit of my Instructions, and consult the Honour of my Government by avoiding, under such Circumstances the Appearance of Urgency and Precipitation.
Upon the Terms or general Plan of my Note it is not I hope necessary to remark.  You will discover that it was prepared under a Persuasion that, whatever might be its Effect, it was infinitely better to make it as conciliatory as, without a Sacrifice of Principle or national Dignity, was possible.
The Topics to be embraced by it were such as did not demand, but rather forbade, minute Exposition.  While it was difficult to urge in their full Force, without seeming to aim at exciting a Disposition unfriendly to the Object of my Instructions, all the Considerations which justified the United States in remonstrating against the British Orders, it was yet more difficult, without a Degree of Harshness, scarcely suited to the Occasion, and without also the Hazard of Indiscretion, to display in Detail the signal Injustice and Impolicy of persevering in them after what I had proposed.  This could be done, and had been done, in Conversation; but it did not, upon Trial, appear to be equally practicable in the more formal and measured Proceeding which I was now called upon to adopt.
I considered, besides, that an Overture so highly advantageous to Great-Britain which the United States were not bound to make by any Obligations of Equity although it was wise to make it, did not require, with any View to the Character of my Country, or even to the Success of the Overture itself, to be again recommended by an anxious Repetition of Arguments already fully understood.
As soon as my Note was prepared, I called at the foreign office, to arrange an Interview with Mr. Canning, for the Purpose of enabling me to accompany the Delivery of it, with a Communication which I deemed important, as well as of affording him an Opportunity of asking and receiving such Explanations as he might desire.  The Interview took place on the 26th. of August.
It had occurred to me that it would be proper, (and could not be injurious) to read to Mr. Canning, from your Letter to me of the 17th. of July, a brief Summary of the Instructions under which I was acting.  This had not been requested, but it could not be unacceptable; and it was, besides, well calculated to do Justice to the liberal Sentiments by which my Instructions had been dictated, as well as to give Weight to my Efforts in the Execution of them.
I was led by the reading of these Passages (without having originally intended it) into a more extensive Explanation than I had before attempted, of the Influence which the Proposal of my Government would have, in Truth as well as in the Judgment of the World, upon the supposed Justice of their new System as it affected the United States.  To that Explanation, with the particulars of which I will not, as indeed for Want of Time cannot, at present trouble you, I added a concise Recapitulation of some of the Prudential Considerations which had been so often pressed before and there I left the Subject.
Mr. Canning listened with great Attention to what I said; but of Course, made no Reply, either of Assent or Dissent.  He spoke, however, of the Attack on the Chesapeake, and of the President’s Proclamation; and asked what was to be done with them?  I stated that these two Subjects were wholly distinct from, the present; but that it was not to be doubted that, if the Atonement, which the United States were authorized to expect for that admitted outrage upon their Sovereignty, were offered in a suitable Manner (which I ventured to suggest would be a Special Mission) it could not be difficult to bring the two Governments to a proper understanding on these Points, that, as it was fit that the British Overture of Satisfaction should be renewed in America, and not through me, I could not hope to be the immediate Agent in receiving it, but that I should be happy to contribute informally every Assistance in my power to facilitate an Ajustment, so much to be desired, upon such Terms as it became them to offer, and us to accept.  Mr. Canning observed that there was a Difficulty in setting about this Ajustment; and repeated what he had said in our Conference of the 29th. of June (as mentioned in my private Letter of that Date) that there would be no Objection to restoring the Men taken from the Chesapeake; but he did not say what other Reparation they were willing to propose.  I considered myself at Liberty to encourage a Disposition, which I thought I perceived in him, to move in that interesting Affair in such a Manner as to promise a satisfactory Conclusion of it; and I acted accordingly but nothing passed which could justify me in undertaking to anticipate this Result.
At the Close of the Interview I told Mr. Canning that, although I would not be understood to urge an Answer to my Note sooner than was consistent with his Convenience, I could not help wishing that it might be as prompt as possible.  He assured me that there should be no unnecessary Delay; and I took my Leave.
As I have no sufficient Grounds upon which to form an Opinion as to the final Course of the British Government on this occasion, I will not fatigue you with mere Conjecture. I have seen Mr. Canning but once (at dinner, at his own House) since the Interview of the 26th. of August; and such an occasion was not suited to official Approaches on my Part.  A few Days, however, will decide what is now, perhaps, doubtful.  In the meantime the Hope will probably have arrived on her Return from France; and I will take Care that by her, and by other Opportunities, you shall receive the speediest Information.
I beg leave to refer to the Newspapers herewith sent for an Account of the important Events which have lately occurred in Europe.  I have the Honour to be with the highest Consideration and with sincere Esteem, Sir, Your most Obedient humble Servant

Wm: Pinkney

